This case involves a construction of chapter 206 of the Session Laws of 1935. The question presented is whether or not under the said law automatic lockers used as depositary for parcels, clothing, or luggage are required to be licensed. The automatic lockers involved in this action were never operated after the effective date of said chapter 206, and the only question involved is the rights of the parties under the statute. The question is now moot. Chapter 249, Laws of 1937, specifically exempts *Page 577 
the said automatic lockers from the license fee required by said chapter 206, Laws of 1935.
A petition seeking to refer the said chapter 249, Laws of 1937, was presented for filing to the secretary of state. The secretary of state refused to file said petition, and this court by judgment entered in the caes of Vernon A. Shields v. Goldie Wells, No. 8123, 65 S.D. 552, 276 N.W. 246, sustained the action of the secretary of state. The said judgment in case No. 8123 was entered upon the authority of the opinion and the stipulation of the parties filed in the case of Vernon A. Shields v. Goldie Wells, No. 8122, 65 S.D. 552, 276 N.W. 246. The said chapter 249, Laws of 1937, now being in effect, renders all questions presented in this case moot, and it follows that the appeal should be, and is hereby, dismissed. No costs to be taxed.
All the Judges concur.